Fourth Court of Appeals
                                San Antonio, Texas
                                      January 2, 2019

                                   No. 04-18-00875-CV

                             IN RE D.J.J. and R.Z.B., Children

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 16-10-00272-CVK
                   Honorable Melissa Uram-Degerolami, Judge Presiding

                                          ORDER

       This appeal is DISMISSED. Because appellant is indigent, no costs of this appeal are
assessed.

       It is so ORDERED on January 2, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court